Citation Nr: 0334007	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.	Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

2.	Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection and a 30 
percent disability evaluation for post-traumatic stress 
disorder (PTSD) and a June 1997 determination that denied a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU).  In April 2001, the 
Board remanded the veteran's claims to the RO for further 
evidentiary development.

In a May 1995 written statement the veteran, raised a claim 
of entitlement to an earlier effective date for the grant of 
disability compensation, evidently referring to his service-
connected PTSD.  In a March 1997 written statement, the 
veteran raised a claim of entitlement to service connection 
for hypertension and hypothyroid disorder.  In an April 1997 
written statement, the veteran indicated that he wished to 
have the statement considered a notice of disagreement with 
the RO's May 1996 decision to award him non-service connected 
pension benefits, although it is unclear what the veteran 
wished to appeal.  All of these matters are referred to the 
RO for appropriate development and adjudication.

Finally, the record indicates there appeared to be some 
confusion regarding the veteran's wish to be represented by 
an accredited service organization.  The claims file contains 
a power of attorney signed by the veteran in April 1994 
indicating that the Virginia Department of Veterans Affairs 
(VDVA) was his designated representative.  However, in a 
February 2003 written statement the veteran said he did not 
wish to appear at a Board hearing, had no other information 
to be submitted and "I also do not have or need any 
representation."  In a June 2003 letter to the veteran, the 
Board requested that he clarify his intent regarding 
representation by an accredited service organization.  In his 
response later that month, the veteran did not address the 
matter of his representation and did not revoke or waive his 
current power of attorney with the VDVA.  Thus, the Board 
would consider the veteran's 1994 appointment of the VDVA to 
be in effect. 


FINDINGS OF FACT

1.	The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected PTSD 
is no longer a diagnosed disorder, that he has non-
service-connected chronic paranoid schizophrenia and 
that the veteran's PTSD is not related to the chronic 
paranoid schizophrenia.

2.	 The most recent examination findings reflect no 
disability attributed to the service-connected PTSD; the 
veteran's current psychiatric disorder is manifested by 
auditory and visual hallucinations with concentration 
and memory difficulties and with poor insight and 
judgment related to the non-service-connected chronic 
paranoid schizophrenia and to substance-induced dementia 
and polysubstance dependence, in full remission; the 
service-connected PTSD has not been shown to have 
considerable or severe impairment or occupational 
impairment with reduced reliability and productivity.

3.	The veteran's service-connected disability is not of 
such nature and severity as to prevent him from securing 
or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), effective prior to November 
7, 1996; 38 C.F.R.§§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2003), effective November 7, 1996.

2.	The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. §§ 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.341, 4.16, 4.17, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record reveals that, in an October 1979 
administrative decision, the Social Security Administration 
(SSA) determined that the veteran was not totally disabled 
and was not eligible for SSA disability benefits.  
Thereafter, in a July 1981 letter, the SSA advised the 
veteran that the Appeals Council concluded there was no basis 
for granting a request for review (evidently of the denial of 
his claim for disability benefits).  

In a May 1983 letter, the SSA advised the veteran that he was 
found qualified for Supplemental Security Income Payments.

A January 1992 SSA record indicates that, in June 1980, the 
veteran was held not to be totally disabled and eligible for 
benefits.  It was noted that the issue of disability was res 
judicata (previously determined).

A May 1992 psychiatric evaluation report, evidently conducted 
in connection with a claim for SSA disability benefits 
diagnosed paranoid schizophrenia, psychotic disorder.

In June 1992, a board of two VA psychiatrists examined the 
veteran.  Psychological and neuropsychological testing was 
performed before the psychiatric examination.  According to 
the examination report, the veteran, who was 43 years old, 
gave a history of psychiatric problems since 1970 for which 
he received intermittent outpatient treatment since 1979.  
Previous examinations variously diagnosed schizopreheniform 
disorder and schizophrenia.  The veteran reported combat-
related flashbacks and painful memories.  He described what 
he called thought disorder and complained of social 
isolation, sleep difficulty, depression and avoidance of 
experiences that reminded him of war, such as war movies.  It 
was noted that the veteran began using alcohol and drugs in 
service but was never treated for a substance abuse problem.  
He dropped out of school after the ninth grade and obtained 
his general equivalency diploma during military service.  He 
worked for one year after service, trained as an electrician 
and worked in that job for the next five years but quit due 
to poor concentration, difficulty following orders, stress 
and flashbacks of combat related situations.  He was arrested 
for bank fraud, incarcerated for thirty-two months and was on 
parole until June 1993.  He reported a recent "dirty" urine 
test for marijuana and cocaine use.  He had difficulty 
maintaining lasting relationships.  Psychological test 
results revealed severe cognitive impairment, consistent with 
long-standing polysubstance abuse.  Depression was also 
noted. 

On examination, the veteran was well kempt and well oriented.  
His speech was coherent and relevant but slow and 
inarticulate.  He appeared distrustful at first and somewhat 
restricted.  He denied suicidal ideation but indicated he 
sometimes would feel better if he were dead.  Remote memory 
was fair and immediate memory was impaired.  There were no 
delusions.  Insight and judgment were fair.  The VA 
psychiatrists agreed that the veteran described and endorsed 
the symptoms required to meet the criteria for PTSD.  He had 
significant stressors outside the normal experience including 
exposure to enemy gunfire in Vietnam.  He re-experienced 
intrusive distressing recollections of the events and 
hallucinatory flashback experiences.  He avoided activities 
that reminded him of the events.  He had concentration and 
sleep difficulties.  

The examination report further indicates that the VA 
psychiatrists concluded that, while the veteran met the 
criteria for PTSD, he also suffered from significant co-
morbidity from cognitive deficits, most probably from 
prolonged polysubstance dependence and possibly aggravated by 
hypothyroidism as well as possibly effects of head injuries 
as a child and during Vietnam.  He did not meet the criteria 
for schizophrenia.  The veteran's psychological testing 
supported the history of psychotic symptoms under stress that 
was consistent with borderline functioning and primitive 
defense mechanisms that may be seen with PTSD.  The veteran's 
condition was complicated further by his pre-morbid 
limitations, poor school performance and other factors.  The 
veteran was considered significantly disabled, socially and 
industrially and not employable.  He was found not competent 
to handle his affairs due to his cognitive impairment and 
continued substance dependence.

Service connection for PTSD was granted by the RO in a 
February 1993 rating decision that awarded a 30 percent 
disability evaluation, effective from August 1989.  The RO 
based its determination, in large part, on service records 
that verified his alleged stressful events in service and 
findings in the 1992 VA examination report.

In April 1994, the veteran evidently submitted two written 
statements from T.J., M.D.  According to an undated 
statement, Dr. J., a psychiatrist with the City of Norfolk 
(Virginia) Community Health Services Program, said he treated 
the veteran since October 1991.  Dr. J. indicated that the 
veteran reported that his condition was worsening, that he 
experienced auditory hallucinations more frequently, felt 
more "hyper" and that "his nerves are shot".  In a January 
1993 statement, Dr. J. said the veteran had a stress factor 
caused by psychological trauma of combat.  Dr. J. said the 
veteran's symptoms included self-defeating behavior and using 
alcohol or drugs and his stress fact was also known as 
delayed-stress characteristic in Vietnam Vets.    

In another written statement, dated in April 1994, Dr. J. 
said that the veteran suffered from a chronic psychiatric 
disorder that made him unable to maintain employment.

Also in April 1994, the RO received the Veteran's Application 
For Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that was treated by Dr. J. for PTSD 
in 1994 and became too disabled to work in 1976.  The veteran 
reported that he last worked from 1970 to 1975 as an 
electrician's helper for the Norfolk Housing Authority.  The 
veteran said he completed eighth grade and, from October 1970 
to March 1971, completed a program for electricians.  In a 
written statement accompanying his claim, the veteran 
attached Dr. J.'s written statements, noted above.  

In May 1994, the veteran underwent a VA general medical 
examination.  According to the examination report, the 
veteran had no physical ailments except goiter.  Upon 
clinical examination, the diagnosis was nodular goiter, under 
treatment, that did not preclude employment.

In a May 1995 written statement, Dr. J. said that the veteran 
had a stress fact known as PTSD caused by psychological 
trauma of Vietnam combat experience.  It was noted that, in 
October 1975, the Norfolk Housing Authority terminated the 
veteran's employment due to self-defeating behavior.  Dr. J. 
said that was a symptom of impairment.  Since then, Dr. J. 
indicated that the veteran's condition worsened due to 
impairment symptoms of PTSD.  It was also noted that the 
veteran served in many combat operations that resulted in 
severe emotional lability that was a symptom of impairment.

In a June 1995 written statement, Dr. J. said that the 
veteran suffered from psychoneurotic symptoms.  It was noted 
that the veteran was terminated from the U.S. Marine Corps 
due to self-defeating behavior and from the Norfolk Housing 
Authority due to self-defeating behavior that was a symptom 
of impairment.  Further, Dr. J. said that the veteran's 
impairment symptoms were of such severity and persistence 
that he was unable to maintain employment.  It was also noted 
that the veteran's combat-related service resulted in severe 
emotional lability.

In an October 1995 written statement, Dr. J. said that the 
veteran reported his psychoneurotic condition resulted in 
visual hallucinations of shapes and colors in the visual 
field.  According to Dr. J., that impairment symptom made the 
veteran unable to obtain or retain employment.

In February 1996, the veteran underwent VA examination for 
PTSD.  According to the examination report, the veteran 
worked as an electrician's helper from 1971 to 1976 and was 
essentially unemployed since 1976.  The veteran's medical 
history was significant for no prior psychiatric 
hospitalization.  It was noted that the veteran was treated 
as an outpatient at the Community Services Board of Norfolk 
for a diagnosis of psychosis for which medication was 
prescribed.  He subjectively complained of experiencing 
visual hallucinations consisting of lines across his vision 
present since September 1995.  He also reported auditory 
hallucinations dating back to a time in Vietnam, in the 
1960s.  The intermittent auditory hallucinations consisted of 
voices that made comments about religion and derogatory 
comments about the veteran.  He also endorsed paranoid 
delusions of demons controlling him, as well as somatic 
delusions of feeling like there was something in his ear.  He 
reported sleeping from 2:00 a.m. to 6:00 a.m. and, at times, 
felt he needed very little sleep.  The veteran also admitted 
to having high levels of energy and at times felt his 
thoughts were racing.  He described mood swings but never had 
suicidal thinking.  He had homicidal thoughts but felt he 
kept them in check.  He reported poor memory and 
concentration due to voices.  The veteran described being 
traumatized by his war experiences, although this had 
improved.  He had intrusive recall of combat-related events 
and avoidant stimuli, such that he avoided thinking about the 
war or attending movies or meetings involving Vietnam 
veterans.  The veteran felt detached and estranged from 
people.  He endorsed hyperarousal in the form of poor sleep 
and concentration and hypervigilance as well as startle 
response.  The veteran said he drank heavily in the 1970s but 
now used alcohol and cannabis perhaps three times a month.  
He denied other drug use.

On examination, the veteran was disheveled, with poor 
hygiene.  He opened the interview by burping.  Eye contact 
was good.  The veteran was motorically restless, with noted 
fidgeting and, at one point, stood up and walked around the 
room.  Speech was mildly pushed, but otherwise was goal 
directed.  Affect was somewhat inappropriately bright.  Mood 
was expansive.  The veteran denied suicidal or homicidal 
thoughts at the present.  Thought processes were 
circumstantial at times.  Thought content was significant for 
visual and auditory hallucinations as well as delusions.  He 
was alert and oriented.  Immediate memory was intact, short-
term memory was impaired and remote memory was patch, as to 
dates.  Insight and judgment were impaired.  The Axis I 
diagnoses were psychotic disorder, not otherwise specified, 
PTSD and cannabis abuse.  

Furthermore, the VA examiner noted that the veteran provided 
a symptom history that could be consistent with 
schizoaffective disorder or bipolar disorder with psychotic 
features.  Chronic hallucinations and delusions in the 
context of mood symptoms appeared to be present.  The VA 
examiner speculated that there might be an organic etiology 
behind this.  Also, the VA physician noted that there were 
PTSD symptoms that were "relatively minor compared to the 
psychotic processes at hand".  It was also noted that 
substance abuse could be contributing to the veteran's 
psychiatric disorder and a drug screen was thought useful.

In an April 1996 rating decision, the RO granted entitlement 
to a permanent and total rating for pension purposes.  The RO 
found that the veteran's non service-connected disabilities 
included a psychotic disorder, not otherwise specified, 
hypothyroidism and hypertension.

In April 1997, the veteran underwent VA examination for PTSD.  
According to the examination report, after discharge, the 
veteran did electrical work but had not worked in twenty-one 
years due to concentration difficulties that caused him to 
get fired.  He did not report interpersonal problems, but 
showed the VA examiner some reports from disciplinary action 
when he was in service that suggested the veteran might have 
had a chronic problem.  The veteran complained of seeing 
things in front of him and described hallucination of 
spinning circles that danced in front of his eyes on a nearly 
constant basis.  The veteran also reported somatic delusions 
evidently of movements in his ears, nose, throat and abdomen.  
He was able to describe the abdomen as though he had a snake 
crawling around under his skin.  He also said that he 
sometimes felt like his arms throbbed.  Additionally, the 
veteran heard voices at times that, most typically just 
called his name but sometimes gave him commands.  The veteran 
indicated that occasionally when he rode in a car with 
another person, the voices told him to grab the steering 
wheel but he was able to keep himself from doing it.  He 
worried that, at times, he was unsafe and that usually 
occurred at night.  He lived in an apartment and his sister 
helped him with meals.  He was treated at a community health 
services board and took prescribed medication.  The veteran 
denied symptoms of combat related trauma or hypervigilance in 
the last few years but said he had flashbacks in the first 
years after returning from Vietnam.  He denied difficulty 
being out in public and did not appear to have any specific 
avoidant behaviors.  The problems he reported seemed to date 
to about 1969.

On examination, the veteran was well developed and nourished 
with a somewhat scruffy beard and fair hygiene.  His clothes 
were relatively clean.  He had a brief case with him with 
papers that appeared to be medical records and his toothbrush 
and medications in it.  He walked without difficulty and had 
no psychomotor retardation or agitation.  The veteran's 
speech was low in tone, but normal in volume and rate.  He 
had no difficulty maintaining a normal flow of conversation.  
His thought process was relevant and coherent and he appeared 
cooperative at all times during the interview.  The veteran 
denied current auditory hallucinations but admitted to 
continued visual hallucinations, noted above, during the 
interview.  He was not feeling paranoid and that was much 
better ever since he had an increase in medication dosage.  
The veteran appeared to have some difficulty concentrating 
during the course of the examination.  This was most notable 
when he fumbled through his briefcase and appeared not to 
have any real sense of what he was looking for.  His mood was 
euthymic, his affect was friendly at times and he was able to 
understand some humor but, for the most part, his affect was 
fairly flat.  The veteran denied any suicidal or homicidal 
thoughts.  Insight was somewhat limited and judgment was 
fair.  The Axis I diagnosis was chronic paranoid 
schizophrenia in partial remission.  

Additionally, the VA examiner commented that the veteran 
"clearly" met the criteria for paranoid schizophrenia and 
"clearly" did not meet criteria for PTSD.  In the VA 
examiner's opinion, it was unclear how the veteran achieved 
that diagnosis in the past.  The VA physician said the 
veteran's employment possibilities were limited by his 
ongoing condition that continued to require treatment and 
were most affected by his difficulties with concentration and 
problem solving, thought it was thought he might be able to 
participate in some menial-type work.  The veteran was also 
noted to be impaired socially as well and only had one 
significant contact with his sister.

In April 1997, the RO received an undated written statement, 
apparently signed by Norfolk Community Mental Health Services 
physicians, that is not specifically referable to the veteran 
but appears to set forth diagnostic criteria for a brief 
reactive psychosis and PTSD.  It was noted that psychotic 
disorder and PTSD symptoms could be caused by psychologically 
traumatic events.  Therefore, it was noted that symptoms 
could be consistent with PTSD and psychotic disorder.  

In a September 1998 written statement, C.S., M.D., said that 
the veteran was a client of the Norfolk Community Services 
Board.  Dr. S. said that the veteran's new psychological 
testing did not show any symptoms of schizophreniform 
disorder.

In a November 1998 written statement, Dr. S. said the 
veteran's psychological testing record with the Norfolk 
Community Services Board showed that veteran's psychoneurotic 
symptoms were related to his Southeast Asia experience.  Dr. 
S. said the veteran's psychoneurotic symptoms were of such 
severity and persistence that he was unable to obtain or 
retain employment.  It was noted that antipsychotic 
medication was prescribed to treat the veteran's flashbacks 
triggered by daily experiences.

In a December 1998 written statement, a registered nurse with 
the Medical Services Unit, of the community services board, 
provided what appears to be a diagnosis of psychotic 
disorder, brief reactive psychosis.  It was noted that the 
stated psychotic symptoms appeared shortly after one or more 
events that, singly or together, would be markedly stressful 
to almost anyone in similar circumstances in that person's 
culture.  It was also noted that the precipitating event(s) 
could be any major stress, such as the loss of a loved one or 
the psychological trauma of combat.

In June 2001, the veteran submitted a list of his 
appointments dates at the Norfolk Community Services Board, 
dated from May 1998 to April 2001.  He also submitted a May 
2001 progress note from Dr. S.  According to the record, the 
veteran was under a lot of stress recently because of his 
taking prescribed medication for a long time and still having 
flashbacks, not being able to sleep and having 
hallucinations.  Dr. S. advised the veteran to switch to a 
new antipsychotic medication.  It was noted that the veteran 
suffered from PTSD and had suicidal thoughts that may result 
in self-defeating behavior.  The veteran felt more stress and 
said his thoughts were not together; he had difficulty 
concentrating, hearing voices and "cynicism and distrust 
government and authority alienation".  Dr. S. said that the 
veteran's service-connected PTSD made it impossible for him 
to obtain and maintain gainful employment.

Pursuant to the Board's April 2001 remand, the veteran 
underwent a fee-based private psychiatric examination in 
September 2001, that was performed by E.E.G., M.D., a board 
certified psychiatrist and neurologist, who performed the 
April 1997 VA examination, described above.  According to the 
examination report, Dr. G. noted that the veteran's medical 
records were unavailable for review in April 1997.  The 
veteran's service history was noted, including that he left 
at the request and for the good of the military, following 
disciplinary actions for insubordination and for being absent 
without leave.  The examination report indicates that Dr. 
C.S. treated the veteran for the past few years at the 
Norfolk Community Services Board, for what was diagnosed as a 
psychotic condition and he was last seen in May.  It was 
noted that the veteran several times for substance abuse 
problems, most recently by VA in 1990.

Additionally, Dr. G. indicated that the veteran's report of 
current symptomatology was generally consistent with that 
reported at his last evaluation with the physician.  The 
veteran reported having constant sensations of hearing 
voices.  He said that they were voices he could not 
understand and there were many voices speaking at once.  He 
saw colors flashing and spinning before his eyes and, at 
times, had visions of his combat-related experience, 
especially when under stress.  He had difficulty collecting 
his thoughts and organizing his behaviors.  The veteran said 
he had difficulty maintaining attention on simple tasks, such 
as cutting the grass with the mower.  The veteran described 
difficulty with memory.  He believed that his thought, memory 
and attention problems were due to his combat-related 
experiences rather than to his history of heavy drug use.  
The veteran indicated that in the past he had thoughts of 
suicide, but not currently.  He had difficulty falling asleep 
until about 3:00 a.m. in the morning, then slept until about 
6:00 a.m. and napped during the day.  He had a good appetite.  
The veteran had an impaired sex drive due to his 
antipsychotic medication.  The veteran's medical records 
showed heavy drug use between approximately 1973 and 1990.  
His daily activities included babysitting for his sister's 
eleven-year old son, doing odd jobs around the house and 
doing some cleaning.  The veteran liked to watch television, 
such as comedy movies, westerns, documentaries and news 
shows.  His sister took care of cooking and shopping.  For 
his own recreation, the veteran liked to go to amusement 
parks and ride rollercoasters.  He did not report any 
difficulties with crowds on those occasions.   

The examination report further indicates that the veteran 
dropped out of school in ninth grade and was truant from 
school frequently after that.  He said he joined the Peace 
Corps for a while before entering service.  The veteran 
worked as an electrician's helper for about five years in the 
mid-1970s before losing that job due to an argument with his 
superior.  The veteran generally had not worked since 1978.  
He served thirty-two months in prison in the mid-1980s for 
bank fraud and writing bad checks.

On examination, the veteran was well developed and well 
nourished and dressed in "fairly stylish clothing".  He 
wore baggy black jeans, a two-tone shirt that was ironed and 
a gold-trimmed vest.  He also wore a Stetson hat that looked 
fairly new and light brown leather boots.  He had a goatee 
and his fingernails were somewhat long, but his hygiene was 
fair.  The veteran had no gait abnormality.  He had no 
psychomotor restlessness or retardation during the 
examination and his posture appeared quite comfortable.  He 
avoided eye contact through most of the examination.  The 
veteran's speech was slow in rate and rhythm and there was 
extremely long pause before any response to a question that 
required more than a yes or no response.  His voice was 
gravelly.  The veteran demonstrated impaired short-term 
memory and concentration.  He was fully oriented.  His 
thoughts were generally relevant to the questions asked and 
did not appear tangential.  However, his content was quite 
vague and at times appeared to be evasive, especially 
regarding subjects of prior illicit behaviors.  The veteran 
admitted to hallucinations as noted above and reported his 
mood was "slow and sluggish".  His affect appeared both 
calm and distant, he denied suicidal or homicidal thinking 
and his judgment and insight were poor.  

Dr. G. said the veteran had impairment of thought process and 
communication in the form of impaired concentration and 
memory.  The veteran denied delusions, but admitted to 
hallucinations at the time of examination.  He reported a 
history of inappropriate behavior in the form of illegal 
behavior many years ago.  He denied current suicidal or 
homicidal thoughts.  The veteran was able to maintain minimal 
personal hygiene and other basis activities of daily living 
and was fully oriented.  There was evidence of both long and 
short-term memory impairment.  Obsessive or ritualistic 
behavior was denied.  Rate and flow of speech were slowed.  
There were no panic attacks reported.  The veteran denied 
depression or anxiety or recent impaired impulse control.  He 
had sleep impairment on most nights.  The veteran was not 
considered competent to manage his funds.

Additionally, Dr. G. stated that the veteran's medical 
records were reviewed and there was considerable disagreement 
about the veteran's diagnosis.  It was noted that the veteran 
was previously diagnosed with schizophrenia, schizophreniform 
disorder, organic brain syndrome, PTSD, borderline 
intellectual functioning and no psychiatric disorder.  Prior 
neuropsychological testing results were suggestive of 
schizophrenia and borderline psychological functioning and 
findings consistent with diffuse organic impairment expected 
form persistent and heavy illicit drug use.  On current 
examination, the Axis I diagnoses were chronic paranoid 
schizophrenia, in partial remission, substance-induced 
dementia and polysubstance dependence in full remission.  A 
score of 45 due to schizophrenia was assigned on the Global 
Assessment of Functioning (GAF) scale.  A GAF score of 40 due 
to other psychiatric disorders was assigned.  

In Dr. G.'s opinion, PTSD was not present and did not 
represent the best explanation for the constellation of 
symptoms exhibited by the veteran.  Dr. G. said that "[n]o 
disability" was attributed to PTSD.  However, Dr. G. said 
the veteran appeared to be suffering from chronic paranoid 
schizophrenia that may or may not have been present during 
active military service.  Dr. G. indicated that the severity 
of the veteran's condition was most certainly worsened by his 
chronic drug use that further impaired his intellectual 
functioning.

In June 2003, the veteran submitted a written statement 
purportedly defining brief reactive psychosis that, he 
indicated, could be caused by combat trauma.  The veteran 
said he served on many combat operations in service.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in February 1996 and 
April 1997 and the fee-based psychiatric examination afforded 
the veteran in September 2001 fulfill these criteria.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating for PTSD and a TDIU.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Further, the claims file reflects that the May 2002 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2002).  A copy of the SSOC was also sent 
to the veteran's accredited service representative of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).

The Board is also aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.  
However, we note that, in a February 2003 written statement 
to the Board, the veteran said he had no further information 
to submit, and requested that the Board proceed with his 
appeal.  Clearly, therefore, the veteran was not prejudiced 
by the now-invalid regulation.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for PTSD and a 
TDIU.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Initial rating in excess of 30 percent for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating mental disorders, as set forth in 38 
C.F.R. §§ 4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996).  
These changes became effective on November 7, 1996.  See 38 
C.F.R. § 4.130 (2003).  The changes included redesignation of 
section 4.132 as section 4.130, and the revision of the newly 
redesignated section 4.130.  Also, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances, the nomenclature employed in the 
diagnosis of mental disorders was changed to conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) that 
replaced DSM-III-R.

In reviewing this case, the Board must, therefore, evaluate 
the veteran's back disorder under both the old and current 
regulations for the appropriate periods to determine whether 
he is entitled to an increased evaluation under either set of 
criteria.  See Kuzma v. Principi, supra (citing with approval 
Dyment v. Principi and Bernklau v. Principi, supra, both of 
which had implicitly overruled Karnas v. Derwinski, supra).  
The Board may not apply the revised schedular criteria to a 
claim prior to the effective date of the amended regulations.  
See Green v. Brown, 10 Vet. App. 111, 117 (1997).

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
February 1993.  The October 1998 statement of the case, and 
November 1999 and May 2002 supplemental statements of the 
case, evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
at 384.

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the February 
1993 rating decision, definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people warranted a 30 percent evaluation.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996), effective prior to 
November 7, 1996.  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation was warranted where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), effective 
November 7, 1996.  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from DSM-IV).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  A GAF score of 51 to 60 denotes moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service- 
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2003).  

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that no more than the 
currently assigned 30 percent disability evaluation is 
warranted for the veteran's service-connected PTSD, under 
both the old and current rating criteria.  In fact, a 
longitudinal review of the competent medical opinions of 
record reveals that, when examined by VA in February 1996 and 
April 1997, and at the September 2001 fee- based VA 
examination, physicians concluded that the veteran's PTSD 
symptoms were, "minor" (in February 1996), that he 
"clearly" did not meet the criteria for PTSD (in April 
1997), and that no disability was attributed to PTSD and the 
current psychiatric diagnosis was chronic paranoid 
schizophrenia and not PTSD (in September 2001).  Thus, 
considerable or severe symptomatology attributable to the 
service-connected PTSD is not demonstrated and such findings 
would not warrant more than the currently assigned 30 percent 
rating under Diagnostic Code 9411, effective prior to 
November 7, 1996.  

Although VA examiners diagnosed PTSD in June 1992, the 
examiners noted a history of psychotic symptoms under stress 
consistent with borderline functioning.  The examiners also 
found, that considering all the complicating factors, e.g., 
pre-morbid limitations, poor school performance, the veteran 
was considered significantly disabled, socially and 
industrially, and not employable.  He was not considered 
competent due to cognitive impairment and continued substance 
dependence.  Thus, the Board notes that the veteran's 
inability to work was attributed to pre-morbid limitations, 
poor school performance and factors including substance 
dependence, and not only to PTSD symptomatology.   

Some private treatment records also reflect that the 
examiners have indicated that the veteran's current diagnosed 
psychiatric disorders, particularly PTSD, was due to service 
and rendered him unemployable.  Clearly, those treating 
psychiatric physicians did not undertake review of the 
veteran's service and non-service medical records, but based 
their premises solely upon the veteran's statements to them.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995).  

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

While the veteran submitted various statements from Drs. J. 
and S., to the effect that PTSD rendered the veteran 
unemployable, the opinions were not supported by clinical 
evidence.  See Black v. Bloom, supra.  For example, in 
January 1993 and in May 1995, Dr. J. said the veteran had a 
stress factor caused psychological trauma of combat, but did 
not explain the specific alleged stressful events on which 
this conclusion was based.  Then, in the October 1995 
statement, Dr. J. referred to the veteran's psychoneurotic 
condition that caused visual hallucinations but did not 
explain his conclusion.  Moreover, in his September 1998 
statement, Dr. S. said new psychological testing failed to 
show symptoms of schizophreniform disorder, but provided no 
factual information on which to base that opinion.  In 
November 1998, Dr. S. said psychological testing showed that 
the veteran's psychoneurotic symptoms were related to his 
Southeast Axis experience but provided no facts on which he 
based this conclusion.  Although in May 2001, Dr. S. reported 
that the veteran had suicidal thoughts, when examined by Dr. 
G. in September 2001, the veteran denied having such 
ideation.

Most persuasive in the Board's opinion are the findings in 
the comprehensive September 2001 medical opinion from Dr. G., 
who also prepared the April 1997 VA examination report.  On 
current examination, Dr. G. reviewed all the veteran's 
medical records, noted the divergent medical diagnoses and, 
again, opined that PTSD was not present and did not represent 
the best explanation for the constellation of symptoms 
exhibited by the veteran.  In the medical specialist's 
opinion, no disability was attributed to PTSD.  This finding 
agrees with the opinion also rendered by another VA examiner 
in February 1996 who diagnosed psychotic disorder, not 
otherwise specified and PTSD and but concluded that the 
veteran's PTSD symptoms were "relatively minor compared to 
the psychotic processes at hand".  That physician opined 
that substance abuse might also contribute to the veteran's 
psychiatric disorder.  In 2001, Dr. G. diagnosed substance-
induced dementia and polysubstance dependence, in full 
remission.

A review of the clinical findings demonstrates that the 
veteran's condition had not worsened.  On examination in 
February 1996, the veteran was observed to be disheveled with 
poor hygiene and opened the interview by burping.  He was 
restless and his speech was mildly pushed with an expansive 
affect but he denied suicidal or homicidal thoughts and he 
was oriented.  But when examined in April 1997, it was noted 
that the veteran had fair hygiene and his clothes were 
relatively clean.  His spoke at a normal rate.   

Moreover, the most recent clinical examination findings in 
the September 2001 examination report indicate that the 
veteran was fairly stylishly dressed and wore an ironed shirt 
and a hat that looked fairly new.  His hygiene was fair.  He 
was fully oriented, had no psychomotor restlessness and his 
thoughts were generally relevant.  He denied suicidal or 
homicidal thinking.  There was no evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex demands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, 
attributable to the service-connected PTSD, such as would 
warrant a 50 percent disability rating for PTSD under 
Diagnostic Code 9411, effective from November 7, 1996.  What 
is more, while cognitive defects and memory difficulties have 
been consistently noted in the examination reports, such 
findings have repeatedly been attributed the veteran's 
history of substance abuse and, most recently, to drug-
induced dementia. 

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
effective both prior to and after November 7, 1996, and even 
considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996), effective prior to 
November 7, 1996; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(2003), effective November 7, 1996.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new version).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in August 1989, has his psychiatric 
disability been more disabling than as currently rated by the 
RO.

2.  TDIU

In this case, the veteran's service-connected PTSD has been 
rated as 30 percent disabling since August 1989.  See 38 
C.F.R. § 4.25 (2003).  Thus, he is not totally disabled.  38 
C.F.R. § 4.15 (2003).

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  A total disability rating may be 
assigned to veterans who fail to meet the schedular standards 
under 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service- connected disabilities, 
but who fail to meet the percentage standards set forth in § 
4.16(a). 38 C.F.R. § 4.16(b).

The veteran's service-connected disability has resulted in 
various symptoms, including some flashback and sleep 
difficulty.  However, the veteran has other significant 
disabilities for which service connection has not been 
established, namely chronic paranoid schizophrenia and drug-
induced dementia.

However, unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total rating based on unemployability due to 
service-connected disability.  38 C.F.R. § 4.19 (2003).  The 
evidence of record shows that the veteran's service-connected 
disability alone is not of such nature and severity as to 
prevent him from securing or following all types of 
substantially gainful employment.  A review of the veteran's 
educational and employment record discloses that he has an 
eighth grade education, completed training as an 
electrician's assistant and worked for nearly five years for 
a housing authority in that capacity.  While some functional 
impairment as a result of the veteran's service-connected 
disability has been shown, as previously noted, a VA 
physician in 1996 described the veteran's PTSD symptomatology 
as only minor and the evidence of record does not support the 
veteran's contention that his service-connected disability 
renders him unemployable.  The veteran's current GAF score is 
40, for chronic paranoid schizophrenia and 45, for other 
psychiatric disorders, e.g., substance induced dementia and 
polysubstance dependence, in full remission.  No disability 
was attributed to PTSD when examined in September 2001.

In light of the recent 2001 examination findings, and the 
opinions of the examiner in February 1996 and April 1997, as 
well as the other evidence of record, it is apparent that the 
veteran's service-connected PTSD does not result in more than 
moderate occupational or social functioning at present.

Moreover, it is relevant to the issue of employability that 
while the psychiatric examination in June 1992 revealed 
deficits in the veteran's general level of cognitive 
functioning, his mentation was considered adequate for the 
tasks of menial employment.  More importantly, the veteran's 
continued substance dependence was a factor in his being 
considered incompetent.  Many of the veteran's current 
medical problems are unrelated to service and reflect 
disorders for which he is not service-connected, e.g., 
chronic paranoid schizophrenia and drug-induced dementia.

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard as set forth 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975): It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.  Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disability, in and of itself, is of such severity as to 
preclude his participation in all forms of substantially 
gainful employment.  While the Board appreciates the 
veteran's difficulties in obtaining and retaining gainful 
employment, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board recognizes that the veteran has a psychiatric 
disorder that, in large measure, appears to render him unable 
to obtain and maintain substantially gainful employment.  
But, as detailed at length above, his inability to work is 
not due to the service-connected PTSD but, rather, is due to 
another psychiatric disorder, diagnosed most recently as 
chronic paranoid schizophrenia.  To that end, the Board would 
note that, in February 1996, the RO saw fit to grant the 
veteran's claim for entitlement to permanent and total rating 
for pension purposes, also recognizing that the veteran is 
unable to secure and follow a substantially gainful 
occupation due to non-service-connected disabilities.  

In support of his claim, the veteran submitted statements 
from Drs. J. and S., discussed above.  The May 2001 record 
from Dr. S. who is to the effect that the veteran's PTSD 
rendered him unemployable.  However, as previously noted, Dr. 
S. provides no rationale to support this opinion.

Thus, the veteran has not shown that his service-connected 
disability precludes him from all forms of substantially 
gainful employment.  The Board, therefore, concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disability renders him unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.3.40, 3.341, 4.16.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b) (old and new version).  Accordingly, 
entitlement to a TDIU is not warranted.  

The Board, therefore, concludes that the preponderance of the 
evidence is against the claim for a TDIU.

Finally, the Board observes that, in 1981, the SSA also found 
the veteran was ineligible for benefits because he was not 
totally disabled and unable to work and affirmed that 
decision in 1992.  

Moreover, the Board finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003)(such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  


ORDER

An initial rating in excess of 30 percent is denied for post-
traumatic stress disorder.

A total rating based upon individual unemployability due to 
service-connected disability is denied.


	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



